Citation Nr: 9903339	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to June 
1992.  He also had three years and one month of additional 
prior unverified active service.

This appeal arises from a June 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO denied service connection for a right shoulder 
disorder and for tinnitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not currently have a disability of the 
right shoulder which had its onset in service or resulted 
from a congenital defect which was subject to a superimposed 
disease or injury during service.  

3.  The veteran currently has tinnitus which had its onset in 
service.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 4.9 (1998).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder
The veteran is seeking service connection for a disorder of 
the right shoulder.  He contends that he injured the shoulder 
during service, and that he has had episodes of popping and 
pain in the shoulder since the injury.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran's claim is supported by evidence of shoulder 
complaints during and after service.  The Board finds that 
this evidence is sufficient to make his claim for service 
connection plausible and well grounded.  The Board also finds 
that there is sufficient evidence to adjudicate the veteran's 
claim, and that VA has fulfilled its duty to assist the 
veteran in developing the claim.

In a May 1994 statement, the veteran wrote that during 
service, in January 1981, he experienced sharp pain in his 
right shoulder and collar bone after moving his arm back and 
forth several times, quickly.  He contends that his right 
shoulder was injured at that time, and that he began to 
experience episodes of popping and pain in the shoulder.  He 
reported that he sought medical attention during service, but 
that service physicians did not find evidence of a 
significant injury.  He wrote that he experienced a very 
strong pop of his collar bone in a later incident, and that 
after that he experienced only infrequent popping.  He 
reported that he continued to experience periodic pain in his 
right shoulder, especially with sitting for prolonged periods 
of time, and with sleeping on his right side.

The veteran's service medical records indicated that no 
musculoskeletal disorders were noted when the veteran was 
examined in April 1972 for entrance into service.  Outpatient 
treatment notes from July 1981 indicated that the veteran 
reported that in January 1981 he had experienced a yanking 
pain of a few minutes duration in his right shoulder, 
initiated with a movement of his arm.  The veteran reported 
that he had experienced additional episodes of shoulder pain 
later in January 1981, and in March and May 1981.  He 
reported that he continued to have occasional pain.  On 
examination, the shoulder had full range of motion, without 
tenderness or swelling.  The examiner's assessment was 
possible muscle fatigue secondary to position.

In outpatient treatment notes from February 1982, an examiner 
noted that the veteran had right shoulder pain, with a 
question of an old sprain.  In June 1987, the veteran 
reported a six year history of crepitus in the right shoulder 
joint, and of pain in the shoulder relieved by popping of the 
joint.  The veteran reported that the symptoms originally 
began with a severe pain when he suddenly extended his 
shoulder.  The examiner noted crepitus but no tenderness.  A 
limited bone scan of the sternoclavicular joints revealed 
symmetrical mildly increased activity bilaterally, but no 
other abnormalities.  A July 1987 CT scan (computerized 
tomography scan) of the sternoclavicular joint revealed no 
significant arthritis, bony destruction or congenital 
malformation; and the impression was normal sternoclavicular 
area.  X-rays of the sternoclavicular joint in August 1987 
were negative.  

The report of a February 1992 medical history indicated that 
the veteran had a right shoulder injury in 1981, with only 
occasional popping since that time.  No shoulder disorder was 
noted on the veteran's February 1992 medical examination for 
separation from service.

Thus, while the veteran complained of episodic pain and 
popping in his right shoulder during service, medical 
professionals during service did not diagnose a specific 
disability related to the veteran's right shoulder symptoms.

The report of a VA medical examination of the veteran in 
August 1996 noted a history of right shoulder pain since an 
injury during service.  The report indicated that the veteran 
currently had very mild pain, with intermittent aching, 
particularly while lying on that shoulder in bed.  The 
examiner indicated that the veteran had no functional 
limitation of the shoulder, but that he had audible crepitus 
when he rolled his shoulder.  X-rays of the right shoulder 
were negative.  The examiner found no defect or limitation in 
range of motion, deep tendon reflexes, or sensation in the 
veteran's right shoulder.  The examiner also reported:

On stress testing of his shoulder, he has 
multidirectional shoulder instability, 
including anterior and inferior with a 
positive sulcus sign and increased 
translation on glenohumeral stress.  It 
is equivalent to the contralateral 
shoulder exam.

The examiner's assessment was as follows:

Multidirectional shoulder instability.  
This is a congenital laxity of joints 
which includes both shoulders in this 
gentleman.  It is in no way related to 
any particular injury.  His onset of 
complaints probably represents a 
subluxation episode with a resultant 
reactive bursitis and capsule irritation 
that subsequently resolved.

In an April 1998 statement, the veteran disagreed with the 
RO's finding that his right shoulder disorder was congenital.  
He stated that he had no family history of such problems.  He 
wrote that he had experienced no discomfort in his shoulder 
prior to the specific incident in January 1981 in which he 
felt sharp pain following a particular movement of his arm.  
He reported that he continued to have popping in the 
shoulder, and pain with sleeping on his right side.  He noted 
that no instability of his shoulders had been discovered 
prior to or during his service, even though he had undergone 
several examinations of his shoulder.  However, the Board 
finds the opinion and diagnosis of a medical professional 
more probative than the veteran's opinion in determining 
whether a disorder is congenital and in determining the 
veteran's current diagnosis.  Therefore, the Board finds that 
the veteran currently has multidirectional shoulder 
instability and that such disorder or defect is a congenital 
laxity of joints.  

The Board also notes that congenital or developmental defects 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, 
congenital defects are not subject to service connection on 
the basis of aggravation because they are defects.  However, 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  

Additionally, the VA physician who examined the veteran in 
August 1996 opined that the onset of the veteran's 
complaints, which apparently occurred while in service, 
probably represented a subluxation episode with a resultant 
reactive bursitis and capsule irritation.  Furthermore, that 
examiner reported that such reactive bursitis and capsule 
irritation were subsequently resolved.  Thus, there is 
probative evidence that any disorder caused by the congenital 
instability of the right shoulder during service resolved 
during service.  Additionally, it does not appear that the 
veteran currently has a disability of the right shoulder 
which had its onset during service or is shown by the 
evidence to have resulted from a congenital defect which was 
subject to a superimposed disease or injury during service.  
Therefore, the Board finds that a disability of the right 
shoulder was not incurred in or aggravated by service.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a right shoulder 
disability.  

Tinnitus
The veteran is seeking service connection for tinnitus.  He 
has submitted evidence that he had tinnitus during service 
that continued after service.  The evidence is sufficient to 
form a well grounded claim for service connection.  The Board 
finds that the facts relevant to the claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of his claim.

The veteran was not noted to have tinnitus when he was 
examined in April 1972 for entrance into service.  In a 
February 1992 medical history, he reported that for two to 
three years he had experienced occasional high pitched 
ringing in his left ear.  He indicated that he had not sought 
treatment for the ringing.  The report of a February 1992 
medical examination for retirement noted a high frequency 
hearing loss in the left ear at 6000 Hertz.  The hearing loss 
was reported to be 55 decibels, and to be moderate and 
nonprogressive.

In a compensation claim submitted in July 1992, the veteran 
reported hearing loss in the left ear since 1986, and chronic 
ringing in the ears since 1989.  In a June 1993 rating 
decision in which the RO denied service connection for 
tinnitus, the RO also denied service connection for left ear 
hearing loss, on the grounds that hearing impairment in the 
veteran's left ear did not reach the level of a disability 
for purposes of establishing service connection.  See 
38 C.F.R. § 3.385 (1998).  The veteran did not appeal the 
denial of service connection for hearing loss.  In a May 1994 
statement, the veteran wrote that during service he was 
frequently exposed to noise from firearms, when he practiced 
at a firing range to maintain qualification on weapons.  He 
wrote that he had ringing in his ears less frequently after 
he left service, but that he continued to experience such 
ringing periodically.

On VA examination in August 1996, the veteran reported he had 
experienced almost constant tinnitus from 1989 to 1992.  He 
reported that the tinnitus was high pitched, and was worse at 
night.  He stated that he also heard a clicking in his left 
ear that was very rapid, faster than his heartbeat.  He 
reported that since leaving service in 1992, he had 
experienced several episodes of intermittent high pitched 
tinnitus.  The examiner compared audiological test results 
from December 1986, February 1992, and August 1996.  The 
examiner reported the following assessment:

1.  History of tensor tympani myoclonus 
as evidenced by the clicking in the left 
ear faster than the heartbeat.  This 
appears to be resolved.  The patient no 
longer suffers from this problem.

2.  Mild sensorineural hearing loss, 
greater on the left than the right in the 
higher frequencies at 4000, 6000, and 
8000 hertz.  This may account for the 
high-pitched tinnitus that the patient 
experiences currently.

The examiner commented, "I cannot say without equivocation 
that this is etiologically related to the veteran's 
service."  It is not clear if the examiner was referring to 
the veteran's hearing loss or tinnitus.  

In an April 1998 statement, the veteran wrote that his most 
recent episode of tinnitus had been about a month earlier, 
and had lasted about a week.  He reported that during service 
he normally wore hearing protection when he was at the firing 
range.  He wrote that he could only remember one extended 
military exercise during which he did not use hearing 
protection.

There is credible and adequate evidence that the veteran 
currently has episodes of tinnitus.  He reported tinnitus in 
February 1992, while he was still in service.  That report 
constitutes evidence that his tinnitus began while he was in 
service.  The VA physician who examined the veteran in 1996 
phrased her opinions in a rather uncertain manner, neither 
finding nor ruling out a link between the veteran's tinnitus 
and service.  The veteran has reported that episodes of 
tinnitus have occurred both during and since service.  That 
history indicates continuity of the episodes during and after 
service.  Considering the continuity of complaints of 
tinnitus since before the veteran's separation from service, 
the Board finds that the pertinent evidence currently of 
record is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran's current tinnitus had 
its onset during service.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for tinnitus is granted.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -


